Exhibit 10.9

J.P.Morgan

Partial Termination of an Interest Rate Swap Transaction

The purpose of this letter agreement is to confirm the partial termination of
the Transaction entered into between:

JPMORGAN CHASE BANK, N.A.

(“JPMorgan”)

and

NATIONAL CINEMEDIA, LLC

(the “Counterparty”)

on the Trade Date and identified by the JPMorgan Deal Number specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation shall govern.

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 06 August 2007, as amended and supplemented from time to
time (the “Agreement”), between JPMORGAN CHASE BANK, N.A. (“JPMorgan”) and
NATIONAL CINEMEDIA, LLC (the “Counterparty”). All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.

 

Page 1 of 6



--------------------------------------------------------------------------------

J.P.Morgan

 

The terms of the particular Interest Rate Swap Transaction to which this
Confirmation relates are as follows:

A. TRANSACTION DETAILS

 

JPMorgan Deal Number(s):    6900033659368 Previous Notional Amount:    USD
137,500,000.00 Revised National Amount:    USD 56,250,000.00 All calculations up
to and including 13 March 2012 refer to the Previous Notional Amount specified
above. All calculations after 13 March 20012 refer to the Revised Notional
Amount specified above. Trade Date:    02 March 2007 Effective Date:    13 March
2007 Termination Date:    13 February 2015 subject to adjustment in accordance
with the Modified Following Business Day Convention. Fixed Amounts:    Fixed
Rate Payer:    Counterparty Fixed Rate Payer Payment Dates:    The 13 June, 13
September, 13 December and 13 March in each year, from and including 13 June
2007 to 13 December 2014 and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention and
there will be an adjustment to the Calculation Period. Fixed Rate:    4.98400
percent Fixed Rate Day Count Fraction:    Actual/360 Business Days:    New York,
London Floating Amounts:    Floating Rate Payer:    JPMorgan Floating Rate Payer
Payment Dates:    The 13 June, 13 September, 13 December and 13 March in each
year, from and including 13 June 2007 to 13 December 2014 and including the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention and there will be an adjustment to the
Calculation Period.

 

Page 2 of 6



--------------------------------------------------------------------------------

J.P.Morgan

 

Floating Rate for initial Calculation Period:    5.34000 percent Floating Rate
Option:    USD-LIBOR-BBA Designated Maturity:    3 Month Spread:    None
Floating Rate Day Count Fraction:    Actual/360 Reset Dates:    The first day of
each Calculation Period. Compounding:    Inapplicable Business Days:    New
York, London Calculation Agent:    JPMorgan, unless otherwise stated in the
Agreement.

Fee Paid from Counterparty:

Fee Type:

Payment Date:

  

USD 10,504,000.00

Partial Termination

27 April 2012 subject to adjustment in accordance with the Following Business
Day Convention. Notwithstanding the effective date of April 27, 2012 for the
Cancellation provided for hereby, the parties hereto agree that the notional
amount of the Transaction canceled hereby is, for calculation purposes, deemed
to be canceled effective March 13, 2012.

B. ACCOUNT DETAILS:

 

Payments to JPMorgan in USD:

     

JPMORGAN CHASE BANK, N.A.

BIC: CHASUS33XXX

A/C No: 099997979

JPMORGAN CHASE BK NATL ASSOC, NEW YORK

BIC: CHASUS33XXX

Payments to Counterparty in USD:    As per your standard settlement
instructions. C. OFFICES    JPMorgan:    NEW YORK Counterparty:    CENTENNIAL D.
DOCUMENTS TO BE DELIVERED   

 

Page 3 of 6



--------------------------------------------------------------------------------

J.P.Morgan

 

Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the incumbency and specimen signature of the person(s)
executing this Confirmation, unless such evidence has been previously supplied
and remains true and in effect.

E. RELATIONSHIP BETWEEN PARTIES

Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is capable of assuming, and assumes the risks of that
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

Page 4 of 6



--------------------------------------------------------------------------------

J.P.Morgan

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): 6900033659368

JPMorgan Chase Bank, N.A.

 

/s/ Carmine Pilla

Name:   Carmine Pilla Title:   Executive Director

Accepted and confirmed as of the date

first above written:

NATIONAL CINEMEDIA, LLC

 

/s/                                         

By NATIONAL CINEMEDIA, INC, its manager

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera

Title:

  EVP/CFO Your reference number:     6900033659368

 

Page 5 of 6



--------------------------------------------------------------------------------

J.P.Morgan

 

Client Service Group

All queries regarding confirmations should be sent to:

JPMorgan Chase Bank, N.A.

Contacts

JPMorgan Contact                             Telephone Number

Client Service Group

Group E-mail address:

Facsimile:                                 (001) 888 803 3606

Telex:

Cable:

Please quote JPMorgan deal number(s): 6900033659368.

 

Page 6 of 6